 
 
Exhibit 10.70
LIMITED WAIVER AND AMENDMENT NO. 13 TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
 
This Limited Waiver and Amendment No. 13 to Amended and Restated Note Purchase
Agreement (this “Amendment”), is dated as of March 1, 2017, is made by and among
(i) AEMETIS ADVANCED FUELS KEYES, INC. (f/k/a AE Advanced Fuels Keyes, Inc.), a
Delaware corporation (“AEAFK”), AEMETIS FACILITY KEYES, INC., a Delaware
corporation and successor-in-interest to Keyes Facility Acquisition Corp., a
Delaware corporation (“Keyes Facility”, together with AEAFK, the “Borrowers”),
AEMETIS, INC. (formerly known as AE Biofuels, Inc.), a Nevada corporation
(“Parent”), and (ii) THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as
agent for the Noteholders (“Administrative Agent”), THIRD EYE CAPITAL CREDIT
OPPORTUNITIES FUND – INSIGHT FUND (“TEC Insight Fund Purchaser”) and SPROTT
PRIVATE CREDIT TRUST (“Sprott Private Credit Trust Purchaser”, and together with
TEC Insight Fund Purchaser, the “Noteholders”).
 
RECITALS
 
A.           The Borrowers, Administrative Agent and Noteholders entered into
the Amended and Restated Note Purchase Agreement dated as of July 6, 2012, as
amended by a Limited Waiver and Amendment No.1 to Amended and Restated Note
Purchase Agreement dated as of October 18, 2012, as amended by a Limited Waiver
and Amendment No. 2 to Amended and Restated Note Purchase Agreement dated as of
February 27, 2013, as amended by a Limited Waiver and Amendment No. 3 to Amended
and Restated Note Purchase Agreement dated as of April 15, 2013, as amended by
an Amendment No. 4 to Amended and Restated Note Purchase Agreement dated as of
April 19, 2013, as amended by a Limited Waiver and Amendment No. 5 to Amended
and Restated Note Purchase Agreement dated as of July 26, 2013, as amended by a
Limited Waiver and Amendment No. 6 to Amended and Restated Note Purchase
Agreement dated as of September 30, 2013, as amended by a Limited Waiver and
Amendment No. 7 to Amended and Restated Note Purchase Agreement dated as of May
14, 2014, as amended by an Amendment No. 8 to Amended and Restated Note Purchase
Agreement dated as of November 7, 2014, as amended by an Amendment No. 9 to
Amended and Restated Note Purchase Agreement dated as of March 12, 2015, as
amended by an Amendment No. 10 to Amended and Restated Note Purchase Agreement
dated as of April 30, 2015, as amended by an Amendment No. 11 to Amended and
Restated Note Purchase Agreement dated as of August 6, 2015 and as amended by an
Amendment No. 12 to Amended and Restated Note Purchase Agreement dated as of
March 21, 2016 (as the same may be amended, restated, supplemented, revised or
replaced from time to time, the “Agreement”). Capitalized terms used but not
defined in this Amendment shall have the meaning given to them in the Agreement.
 
B.           The Borrowers have requested, and the Administrative Agent and
Noteholders have agreed, to amend the Agreement on the terms and conditions
contained herein.
 
AGREEMENT
 
SECTION 1.  Reaffirmation of Indebtedness. The Borrowers hereby confirm that as
of March 1, 2017 and before giving effect to this Amendment, the outstanding
principal balance of the Notes is $63,772,817.02.
 
 

 
 
SECTION 2.  Limited Waiver. Subject to the terms, covenants and conditions of
this Amendment, Administrative Agent hereby waives:
 
(A)            the Event of Default arising from the failure of the Borrowers to
comply with Section 6.2(a) of the Agreement for the Fiscal Quarter ending
December 31, 2016 (failure to maintain trailing Free Cash Flow); and
 
(B)            the Event of Default which occurred pursuant to Section 8.1(k)
whereby the Parent failed to pay certain Indebtedness outstanding to Laird Q.
Cagan (“Cagan”) in the aggregate principal amount of $128,500, which exceeds
that $100,000 threshold in Section 8.1(k), when such amount was due and payable;
 
(C)            the Parent’s obligations in Section 6.4(u), but only to the
extent required to permit the Parent to issue up to $128,500 worth of Capital
Stock to Cagan, or his registered broker or intermediary, in payment for and in
full and final satisfaction and release of certain Subordinated Debt owed by
Parent to Cagan referred to in (A) above.
 
Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Administrative Agent or Noteholders of any covenant or provision
of the Agreement, the other Note Purchase Documents, or of any other contract or
instrument among the Borrowers, any Company Party, Noteholders and
Administrative Agent, and the failure of Administrative Agent or Noteholders at
any time or times hereafter to require strict performance by the Borrowers or
any Company Party of any provision thereof shall not waive, affect or diminish
any right of Administrative Agent or Noteholders to thereafter demand strict
compliance therewith. Administrative Agent and Noteholders hereby reserve all
rights granted under the Agreement, the Note Purchase Documents and any other
contract or instrument among the Borrowers, any Company Party, Noteholders and
Administrative Agent.
 
SECTION 3.  Amendments. The following sections of the Agreement shall be and
hereby are amended as follows:
 
(A)           Recitals Part of Agreement. The foregoing recitals are hereby
incorporated into and made a part of the Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).
 
Section 1.1 of the Agreement is hereby amended by substituting and adding the
following definitions in lieu of or in addition to the versions of such terms
and related definitions contained in the Agreement, as applicable, in the
appropriate alphabetical order:
 
“Acquisition Notes” means, collectively, the amended and restated notes in the
principal amount of $18,554,286.69 issued by the Borrowers made payable to the
Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
“Acquisition Notes Stated Maturity Date” means April 1, 2018; provided that the
Acquisition Notes Stated Maturity Date shall be extended to April 1, 2019 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2018, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Acquisition Notes which fee shall
be deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Acquisition Notes on the effective date
of such extension at the election of the Borrowers.
 
 
2

 
 
“Existing Notes” means, collectively, the amended and restated notes in the
principal amount of $6,941,946.55 issued by the Borrowers made payable to the
Noteholders, together with all other notes accepted from time to time in
substitution, renewal or replacement for all or any part thereof.
 
“Existing Notes Stated Maturity Date” means April 1, 2018; provided that the
Existing Notes Stated Maturity Date shall be extended to April 1, 2019 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2018, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Existing Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Existing Notes on the effective date of
such extension at the election of the Borrowers.
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$6,941,946.55 aggregate principal amount of Existing Notes pursuant to this
Agreement, (ii) the issuance and sale by the Borrowers of $18,554,286.69
aggregate principal amount of Acquisition Notes pursuant to this Agreement,
(iii) the issuance and sale by the Borrowers of up to $28,523,013.74 aggregate
principal amount of Revolving Notes (plus any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)), pursuant to this Agreement and (iv) the issuance and sale by the
Borrowers of $11,744,099.19 aggregate principal amount of Revenue Participation
Notes pursuant to this Agreement and (iv) the entry into by the parties thereto
of the other transactions contemplated by the Financing Documents.
 
“Non-Revolving Portion” means the Thirteenth Amendment Advance and the Revolving
Notes Extension Fee Advance (together with any PIK Amounts added to the
Revolving Notes pursuant to Section 2.11(1)) in the aggregate principal amount,
inclusive of PIK Amounts as of March 1, 2017, of $10,523,013.73.
 
“Principal Waterfall” means the order in which payments are applied in respect
of the repayment and redemption of the principal outstanding under the Notes, as
follows: (i) first, to the components of the Non-Revolving Portion of the
Revolving Notes as follows: (A) the portion of the Revolving Notes issued in
respect of the Thirteenth Amendment Advance, (B) the portion of the Revolving
Notes issued in respect of the Revolving Notes Extension Fee Advance and (C) any
PIK Amounts added to the principal amount of the Revolving Notes, (ii) second,
to the Existing Notes, (iii) third, to the Acquisition Notes, (iv) fourth, to
the Revenue Participation Notes and (v) fifth, to the Revolving Portion of
Revolving Notes.
 
 
3

 
 
“Redemption Event” means any of the following events: (i) the completion of any
equity offering of Capital Stock of any Company Party that results in gross
proceeds of at least $2,000,000, (ii) the consummation of, or the receipt of any
proceeds in respect of, a Program by any Company Party, (iii) if any Company
Party receives proceeds from any government grants and credits, including the
California Energy Commission granted provided under the California Producer
Incentive Program, and (iv) if any Company Party receives any insurance proceeds
of any kind; provided, that so long as no Default or Event of Default has
occurred and is continuing and the amount of loss does not exceed $250,000, this
clause (iv) shall not be a Redemption Event to the extent such Company Party
reinvests all such insurance proceeds in productive assets of a kind then used
in the Business within 180 days after the event of loss with respect to such
insurance proceeds.
 
“Revenue Participation Notes” means, collectively, the amended and restated
notes in the principal amount of $11,744,099.19 issued by the Borrowers made
payable to the Noteholders, together with all other notes accepted from time to
time in substitution, renewal or replacement for all or any part thereof.
 
“Revenue Participation Notes Stated Maturity Date” means April 1, 2018; provided
that the Revenue Participation Notes Stated Maturity Date shall be extended to
April 1, 2019 upon written notice to the Administrative Agent of the Borrowers’
election to extend not earlier than 60 days, and not later than 30 days, prior
to April 1, 2018, so long as at the time of the extension (a) no Default or
Event of Default has occurred and is continuing under any Financing Document and
(b) the Borrowers pay to the Administrative Agent an extension fee in cash in an
amount equal to 5% of the Note Indebtedness in respect to the Revenue
Participation Notes which fee shall be deemed fully earned and nonrefundable,
provided that such fee may be added to the outstanding principal balance of the
Revenue Participation Notes on the effective date of such extension at the
election of the Borrowers.
 
“Revolving Notes” means, collectively, the amended and restated notes in the
principal amount of $28,523,013.74 (plus any PIK Amount added to the outstanding
principal amount of the Revolving Notes pursuant to Section 2.11(1)) issued by
the Borrowers made payable to the Noteholders, together with all other notes
accepted from time to time in substitution, renewal or replacement for all or
any part thereof.
 
“Revolving Notes Extension Fee” has the meaning set forth in Section 2.4
 
“Revolving Notes Stated Maturity Date” means April 1, 2018; provided that the
Revolving Notes Stated Maturity Date shall be extended to April 1, 2019 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to April 1, 2018, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
5% of the Note Indebtedness in respect to the Revolving Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Revolving Notes on the effective date
of such extension at the election of the Borrowers.
 
 
4

 
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $28,523,013.74
principal amount of Revolving Notes (plus any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)), shall be issued and outstanding at any time.
 
“Thirteenth Amendment Advance” has the meaning set forth in Section 2.4.
 
(C)           Section 2.3 (Creation and Issuance of the Notes). Section 2.3 of
the Agreement is deleted in its entirety and replaced with the following:
 
“2.3        Creation and Issuance of the Notes. The Borrowers hereby create and
authorize the Notes for issuance in the aggregate principal amount of up to
$65,763,346.17 (plus any PIK Amount added to the outstanding principal amount of
the Revolving Notes pursuant to Section 2.11(1)). The Notes shall be dated as of
their applicable Issue Date (including all replacement certificates issued in
accordance with this Agreement) and will become due and payable, together with
all accrued and unpaid interest thereon, on the Maturity Date. Other than the
Revolving Portion of the Revolving Notes, which may be re-issued once redeemed,
neither the Non-Revolving Portion of the Revolving Notes nor any other Notes,
may be re-issued once redeemed.”
 
(D)           Section 2.4 (Subsequent Closings and Revolving Notes). Section 2.4
of the Agreement is deleted in its entirety and replaced with the following:
 
“2.4         Subsequent Closings and Revolving Notes.  Subject to the terms and
conditions set forth in Section 2.2, on and after the date of this Agreement and
upon written notice by the Borrowers to the Administrative Agent of not less
than ten Business Days in substantially the form attached hereto as Exhibit B
(each, a “Revolving Loan Request”), the Borrowers, jointly and severally, agree
to issue Revolving Notes in an aggregate amount not to exceed at any time
outstanding the amount identified in the Allocation Notice; provided, however,
that (i) after giving effect to any outstanding Revolving Notes, the aggregate
principal amount of all outstanding Revolving Notes shall not exceed
$28,523,013.74 (plus any PIK Amount added to the outstanding principal amount of
the Revolving Notes pursuant to Section 2.11(1)), (ii) $750,000 of the Revolving
Notes may only be used by the Borrowers to pay the Thirteenth Amendment and
Waiver Fee (the “Thirteenth Amendment Advance”), (iii) up to (A) $1,322,524.46
of the Revolving Notes may only be used by the Borrowers to pay the fee in
connection with the extension of the Revolving Notes Stated Maturity Date to
April 1, 2018 in accordance with the terms set forth in the definition of
Revolving Notes Stated Maturity Date in effect on March 1, 2017 (the “Revolving
Notes Extension Fee Advance”) and (iv) once the portion of the Revolving Notes
representing the Thirteenth Amendment Advance and the Revolving Notes Extension
Fee Advance, together with any accrued but unpaid PIK Amounts thereon, have been
redeemed, such amounts shall not be re-issued. The aggregate principal amount of
any new Revolving Notes issued at any Subsequent Closing must be at least
$500,000 and in increments of $100,000. At each Subsequent Closing, the
Borrowers shall deliver an officer’s certificate to the Administrative Agent and
such other evidence reasonably acceptable to the Administrative Agent that the
conditions precedent set forth in Section 2.2 have been met. The proposed use of
proceeds in each Revolving Loan Request shall be acceptable to the
Administrative Agent in its sole discretion.”
 
 
5

 
 
(E)           Section 6.2(a) (Free Cash Flow Financial Covenant). Section 6.2(a)
of the Agreement is deleted in its entirety.
 
SECTION 4.    

Redemption on Occurrence of Certain Events. Section 4.2(1) of the Agreement is
deleted in its entirety and replaced with the following:
 
“Partial Redemption. Upon the occurrence of a Redemption Event, the Borrowers
shall redeem Notes, or that portion of the Notes, equal to the net proceeds
received by the Borrowers or Company Parties, as applicable, from such
Redemption Event. Upon the occurrence of any Redemption Event or in the event
the Borrowers elect to redeem the Notes pursuant to this Agreement, the
Borrowers shall redeem the Notes in the order of priority in accordance with the
Principal Waterfall.”
 
Section 4.2(3) of the Agreement is deleted in its entirety.
 
SECTION 5.  

Conditions to Effectiveness. This Amendment shall be effective February 28, 2017
and subject to satisfaction of the following conditions precedent:
 
(A)           Administrative Agent shall have received this Amendment duly
executed by the parties hereto.
 
(B)         Administrative Agent shall have been paid (i) a waiver fee in the
amount of $250,000 (the “Waiver Fee”), and (ii) an amendment fee in the amount
of $500,000 (the “Amendment Fee”), the Waiver Fee and the Amendment Fee
(collectively, the “Thirteenth Amendment and Waiver Fee”) shall be added to the
outstanding principal balance of the Revolving Notes on the effective date of
this Amendment and deemed fully earned and non-refundable.
 
(C)          Administrative Agent shall have received a Second Amended and
Restated Revolving Note for Sprott Private Credit Trust Purchaser duly executed
by the Borrowers in the original principal amount of $22,858,834.07 (which
amount includes PIK Amount that has been added to the outstanding principal
amount of the Revolving Notes pursuant to Section 2.11(1)).
 
(D)          Administrative Agent shall have received a Thirteenth Amended and
Restated Revolving Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $5,664,179.67 (which amount
includes PIK Amount that has been added to the outstanding principal amount of
the Revolving Notes pursuant to Section 2.11(1)).
 
(E)          Administrative Agent shall have received a Second Amended and
Restated Existing Note for Sprott Private Credit Trust Purchaser duly executed
by the Borrowers in the original principal amount of $5,448,017.27.
 
(F)          Administrative Agent shall have received a Fifth Amended and
Restated Existing Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $1,493,929.28.
 
 
6

 
 
(G)         Administrative Agent shall have received a Second Amended and
Restated Acquisition Note for Sprott Private Credit Trust Purchaser duly
executed by the Borrowers in the original principal amount of $15,405,435.58.
 
(H)         Administrative Agent shall have received a Fourth Amended and
Restated Acquisition Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $3,148,851.11.
 
(I)         Administrative Agent shall have received a Second Amended and
Restated Revenue Participation Note for Sprott Private Credit Trust Purchaser
duly executed by the Borrowers in the original principal amount of
$8,989,968.42.
 
(J)          Administrative Agent shall have received a Fourth Amended and
Restated Revenue Participation Note for TEC Insight Fund Purchaser duly executed
by the Borrowers in the original principal amount of $2,754,130.77.
 
(K)         Administrative Agent shall have received a Reaffirmation of
Unconditional Personal Guaranty, duly executed by the Chairman.
 
(L)         Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by the Company Parties (other than the Borrowers).
 
(M)        Administrative Agent shall have received a Reaffirmation of Guaranty,
duly executed by McAfee Capital, LLC.
 
(N)        Administrative Agent shall have received a certificate of a Senior
Officer of the Parent and each Borrower certifying (1) that no change has
occurred to the Organizational Documents of such Person since certified copies
thereof were previously delivered to the Administrative Agent and (2) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors of each such Person authorizing the execution, delivery and
performance of the Note Purchase Documents to which such Person is a party
delivered in connection with this Amendment and that such resolutions have not
been modified, rescinded or amended and are in full force.
 
 (O)      Administrative Agent shall have performed and complied with all of the
covenants and conditions required by this Amendment and the Note Purchase
Documents to be performed and complied with upon the effective date of this
Amendment.
 
(P)        Administrative Agent shall have received all other approvals,
opinions, documents, agreements, instruments, certificates, schedules and
materials as Administrative Agent may reasonably request.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the covenants and agreements in this Amendment will
constitute an Event of Default under the Agreement and Administrative Agent and
Noteholders shall have the right to demand the immediate repayment in full in
cash of all outstanding Indebtedness owing to Administrative Agent and
Noteholders under the Agreement, the Notes and the other Note Purchase
Documents. In consideration of the foregoing and the transactions contemplated
by this Amendment, each Borrower hereby (a) ratifies and confirms all of the
obligations and liabilities of such Borrower owing pursuant to the Agreement and
the other Note Purchase Documents, and (b) agrees to pay all costs, fees and
expenses of Administrative Agent and Noteholders in connection with this
Amendment.
 
 
7

 
 
SECTION 6.    Covenants.
 
Each Borrower covenants and agrees, for the benefit of the Administrative Agent
and the Noteholders that with respect to the proposed purchase by Aemetis
Advanced Fuels Goodland, Inc., an affiliate of the Borrower (the “Purchaser”),
of the “Sale Assets” pursuant to that Offer to Purchase dated September 20, 2016
between the Purchaser and the Administrative Agent, that time is of the essence
and they will each use their best efforts to cause the Purchaser to close the
transaction on mutually agreed terms on an expedited basis by March 31, 2017
 

SECTION 7.  Agreement in Full Force and Effect as Amended. Except as
specifically amended or waived hereby, the Agreement and other Note Purchase
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended. Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of, or consent to
or departure from, any provisions of the Agreement or any other Note Purchase
Document or any right, power or remedy of Administrative Agent or Noteholders
thereunder, nor constitute a waiver of any provision of the Agreement or any
other Note Purchase Document, or any other document, instrument or agreement
executed or delivered in connection therewith or of any Default or Event of
Default under any of the foregoing, in each case whether arising before or after
the execution date of this Amendment or as a result of performance hereunder or
thereunder. This Amendment shall not preclude the future exercise of any right,
remedy, power, or privilege available to Administrative Agent or Noteholders
whether under the Agreement, the other Note Purchase Documents, at law or
otherwise. All references to the Agreement shall be deemed to mean the Agreement
as modified hereby. This Amendment shall not constitute a novation or
satisfaction and accord of the Agreement or any other Note Purchase Documents,
but shall constitute an amendment thereof. The parties hereto agree to be bound
by the terms and conditions of the Agreement and Note Purchase Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein. Each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Agreement as amended by this Amendment, and each reference herein or in any
other Note Purchase Documents to “the Agreement” shall mean and be a reference
to the Agreement as amended and modified by this Amendment.
 
SECTION 8.   Representations by Parent and Borrowers. Each of the Parent and the
Borrowers hereby represents and warrants to Administrative Agent and Noteholders
as of the execution date of this Amendment as follows: (A) it is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (B) the execution, delivery and performance by it
of this Amendment and all other Note Purchase Documents executed and delivered
in connection herewith are within its powers, have been duly authorized, and do
not contravene (i) its articles of incorporation, bylaws or other organizational
documents, or (ii) any applicable law; (C) no consent, license, permit, approval
or authorization of, or registration, filing or declaration with any
Governmental Entity or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
or any other Note Purchase Documents executed and delivered in connection
herewith by or against it; (D) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith have been duly executed
and delivered by it; (E) this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) it is not in
default under the Agreement or any other Note Purchase Documents and no Event of
Default exists, has occurred and is continuing or would result by the execution,
delivery or performance of this Amendment; and (G) the representations and
warranties contained in the Agreement and the other Note Purchase Documents are
true and correct in all material respects as of the execution date of this
Amendment as if then made, except for such representations and warranties
limited by their terms to a specific date.
 
 
8

 
 
SECTION 9. Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party. The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or thereof. Whenever
the context and construction so require, all words herein in the singular number
herein shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine. The use of the word “including” in this
Amendment shall be by way of example rather than by limitation. The use of the
words “and” or “or” shall not be inclusive or exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrowers and Administrative Agent. This Amendment shall
be considered part of the Agreement and shall be a Note Purchase Document for
all purposes under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto. There are no unwritten
oral agreements between the parties with respect to the subject matter hereof
and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           Neither the Parent nor any Borrower may assign, delegate or
transfer this Amendment or any of their rights or obligations hereunder. No
rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of the Borrowers or any
Company Party. Nothing contained in this Amendment shall be construed as a
delegation to Administrative Agent or Noteholders of the Borrowers or any
Company Party’s duty of performance, including any duties under any account or
contract in which Administrative Agent or Noteholders have a security interest
or lien. This Amendment shall be binding upon the Borrowers, the Parent and
their respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Administrative Agent or Noteholders shall affect such representations or
warranties or the right of Administrative Agent or Noteholders to rely upon
them.
 
(G)           THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR
ANY NOTEHOLDER. THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR
RESPECTIVE PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 


10

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first noted above.
 
 
 
BORROWERS:
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
 
By: /s/ Eric A. McAfee                    


Name: Eric A. McAfee
Title: Chief Executive Officer
 
 
 
AEMETIS FACILITY KEYES, INC.
 
 
By: /s/ Eric A. McAfee                    


Name: Eric A. McAfee
Title: Chief Executive Officer
 
PARENT:
 
AEMETIS, INC.
 
 
By: /s/ Eric A. McAfee                         


Name: Eric A. McAfee
Title: Chief Executive Officer
 
 
 
 
 
 
Signature Page to Limited Waiver and Amendment No. 13
 



 
 
ADMINISTRATIVE AGENT:
 
 
THIRD EYE CAPITAL CORPORATION
 
 
By: /s/ Arif N. Bhalwani 
 
Name: Arif N. Bhalwani
Title: Managing Director
 
 
NOTEHOLDERS:
 
 
SPROTT ASSET MANAGEMENT GP INC., in
its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as
Manager of SPROTT PC TRUST
 
 
By: /s/ Kirstin McTaggart

 
Name: Kirstin McTaggart

Title: CFO
 
 
THIRD EYE CAPITAL CREDIT
OPPORTUNITIES S.ar.l, it its capacity as
Managing General Partner of THIRD EYE
CAPITAL CREDIT OPPORTUNITIES FUND –
INSIGHT FUND
 
 
By: /s/ Richard Goddard
 
Name: Richard Goddard
Title: Manager
 
 
 
 
By: /s/ Paul de Quant

 
Name: Paul de Quant

Title: Manager
 

 
 
 Signature Page to Limited Waiver and Amendment No. 13


 